ROBINSON, J.
1. The provisions of the Federal Transportation Act of 1920, Section 206, do not operate to supplant or suspend the provisions of Section 11273, General Code, as to jurisdiction.
2. The wrongful detention of personal property by a railroad company, or by the Director General of the United States operating such railroad company under federal controláis an injury to property within the contemplation of Section 11273, General Code.
Judgment affirmed.
Matthias, Day and Allen, JJ., concur. Wanamaker and Jones, JJ., not participating.